On Petition for Rebearing.
Bruce, J.
Counsel for appellant takes exception to tbe expressions used by tbe court in tbe original opinion, “and also showed tbat tbe crossing of tbe tracks was the proximate or operative cause of tbe injury.” Tbe language used should probably have been: “And also showed tbat tbe crossing of tbe track was a proximate or operative cause of tbe injury.” In other words, the word “tbe” should be stricken out, and tbe word “a” should be inserted in lieu thereof. This we have done in tbe original opinion. As so changed, we believe, tbe statement to be correct.
He also calls attention to tbe cases of Fritz v. Detroit Citizens’ Street R. Co. 105 Mich. 50, 62 N. W. 1007; Boertb v. West Side R. Co. 87 Wis. 288, 58 N. W. 376; McCormick v. Ottumwa R. & Light Co. 146 Iowa, 119, 124 N. W. 889; Tognazzi v. Milford & U. Street R. Co. 201 Mass. 7, 21 L.R.A.(N.S.) 309, 86 N. E. 799; State use of Carey v. Cumberland & W. Electric R. Co. 106 Md. 529, 16 L.R.A.(N.S.) 297, 68 Atl. 197; Winch v. Third Ave. R. Co. 12 Misc. 403, 33 N. Y. Supp. 615, and argues tbat they are cases like the one at bar where tbe plaintiff was, during tbe whole of tbe time in which be was driving upon tbe street where injured, within tbe track of tbe car or zone of danger, and asserts tbat they are so directly in point and conclusive tbat they should not be ignored by this court. He states, indeed, that bis argument has been based squarely upon tbe assumption of tbe truth of every fact which tbe original opinion stated some of tbe evidence supported, but maintains tbat even.then, under tbe law and under tbe cases cited by him, tbe plaintiff was guilty of contributory negligence and cannot recover. We do not, however, so understand tbe cases, and an analysis will show that they are really not in point. It is for this reason tbat they were passed over in tbe principal opinion. In tbe case of Fritz v. Detroit Citizens’ Street R. Co. 105 Mich. 50, 62 N. W. 1007, for instance, although tbe facts in tbe main are similar, there is one material difference, and *481that is that, if tbe plaintiff bad remained driving as be was before be turned upon tbe track, and tbe defendant bad done tbe same, and the plaintiff bad not turned upon tbe track, there would have been no accident. In the case at bar, however, tbe evidence tends strongly to show that tbe accident would have happened whether tbe plaintiff had turned upon tbe track or not. In tbe Michigan case tbe court said: “It is therefore negligence for tbe driver of a carriage to suddenly turn directly in front of an approaching car, whether tbe car be coming from tbe direction in which be is driving or from the rear. We think it is also true that, in tbe absence of something to excuse tbe performance of that duty, it is incumbent upon tbe driver of such a vehicle, before attempting to turn across tbe track, to take proper means of ascertaining whether tbe way is clear, and this is especially true of an attempt to turn across the track in tbe middle of a block, or at any place other than a regular crossing. See Watson v. Minneapolis Street R. Co. 53 Minn. 551, 55 N. W. 742, 12 Am. Neg. Cas. 146. This tbe plaintiff failed to do in this case. Unless be had the right to assume that there was no car in tbe rear with which he was likely to come in contact, or unless he had the right to rely upon his failure to hear the sound of the gong, it was clearly negligence for him to turn across the track suddenly and without assuring himself by proper investigation that no car was coming. Booth, Street Railways, § 315. In fact, until the car approached the crossing it is very doubtful whether it was the duty of the motorman to sound any gong.” So far the opinion supports the contention of the appellant, but the words quoted are followed by others which control the same and which absolutely distinguish the cases. These words are: “So long as the plaintiff was traveling in the same direction and at such a gait as would not result in collision, it cannot be said that the motorman had any occasion to sound the gong, as he would have no reason to apprehend that the plaintiff would come to a stop or make a short turn across the track.” Again, the court says: “But it is said that there was testimony from which the jury might have inferred that the plaintiff’s position was discovered in time to enable . . . [him] to avoid the collision. It is a rule recognized by repeated decisions of this court, and maintained by text writers, that the fact of a precedent negligence of plaintiff resulting in producing *482a situation 01* a condition known to defendant, wbo, after the discovery of suck condition may, by the exercise of care avoid injury, is not a contributory cause to an injury thereafter produced by disregard of this discovered condition. One of the earliest cases to lay down this rule is Davies v. Mann, 10 Mees. & W. 546, 12 L. J. Exch. N. S. 10, 6 Jur. 954, 19 Eng. Rul. Cas. 190. This rule is well stated in Bishop on Noncontract Law, § 446; ‘It is sometimes very correctly said that if one discovers another to have been negligent, he must take precautions accordingly, omitting which he is liable to the other for the damages which follow from his own want of care; for however nearly related two separate negligences may be, the one cannot bar an action for the other unless it is contributory, and though an unseen position might contribute to an accident, a discovered one cannot.’ See also Citizens’ Street R. Co. v. Steen, 42 Ark. 321. This rule has been applied by this court in street railway cases. See Laethem v. Ft. Wayne & B. I. R. Co. 100 Mich. 297, 58 N. W. 996; and Montgomery v. Lansing City Electric R. Co. 103 Mich. 46, 29 L.R.A. 287, 61 N. W. 543. In each of these cases the situation of plaintiff was such that it was apparent to the motorman that if the car continued in its course a collision would be inevitable, and this was apparent to him for a considerable time before the collision. Do these cases necessarily rule the present? In this case it is apparent that the collision was of a sudden. The motorman did not see in advance that the plaintiff was about to cross the track, nor until a very few seconds before the collision actually occurred. It is not a case in which the plaintiff had been driving up the trach and was run■ down by thé-motorman, but an aitempt to cross the track unexpected and sudden. If we assume that under these circumstances the plaintiff had, by this act, placed himself in a position where his negligence might have been discovered and the car brought under control, it will result that in every case where an attempt to cross ahead of a street car is made, the question of whether there was a timely discovery of the situation will turn upon whether the motorman could have stopped his car after the attempt was made, and it would follow that if he could, his negligence will authorize a recovery, notwithstanding the contributory negligence of plaintiff. . . . We think the circumstances of this case are not such as to justify the application of the doctrine of Davies *483v. Mann and kindred cases, and tbat tbe plaintiff’s negligent act must be beld to bave directly contributed to tbe injury.”
It will be readily seen from tbe above quotation tbat tbe case referred to is authority for, ratber tban against tbe plaintiff in tbe suit at bar. It, in fact, reaffirms tbe so-called doctrine of tbe last clear cbance, wbicb bas been established in this jurisdiction by the case of Acton v. Fargo & M. Street R. Co. 20 N. D. 434, 129 N. W. 225.
In tbe Michigan case, indeed, just cited, tbe evidence showed tbat tbe turning across tbe track was a contributing and proximate cause of tbe injury, and tbat unless the plaintiff bad turned across tbe track, no accident would bave occurred. In tbe case at bar, however, there is evidence wbicb tends to show tbat tbe accident would bave happened whether tbe plaintiff bad turned across tbe track or not.
Tbe case of Boerth v. West Side R. Co. 81 Wis. 288, 58 N. W. 376, is also not in point. In that case, to use tbe language of the opinion, “tbe evidence on tbe part of tbe defendant is to tbe effect that tbe wagon in question was at tbe time being driven on tbe southerly side of tbe avenue from Ninth street to Eighth street, by tbe side of tbe.car or a little ahead of it; tbat upon reaching Eighth street tbe plaintiff’s team suddenly turned north on Eighth street, immediately in front of tbe car, and bad nearly crossed tbe railroad track when tbe wagon was struck as mentioned. Tbe evidence seems to be overwhelming tbat tbe bell was repeatedly sounded while tbe car was going from Ninth to Eighth street.” “If such were tbe facts,” tbe court said, “then there was no negligence on the part of tbe defendant, but there was gross negligence and carelessness on tbe part of thé plaintiff.” It will be seen, indeed, on examining tbe opinion, tbat tbe accident would not bave happened if it bad not been for tbe turning across tbe track. Tbe eourt also took tbe position tbat tbe bell and gong were sounded, while in tbe case at bar there is evidence to tbe contrary. We might also add tbat tbe doctrine of tbe last clear cbance, as promulgated in North Dakota in tbe case of Acton v. Fargo & N. Street R. Co. supra, never seems to bave been recognized in Wisconsin. See Owen v. Portage Teleph. Co. 126 Wis. 412, 105 N. W. 924, 19 Am. Neg. Rep. 612; Watermelen v. Fox River Electric R. & P. Co. 110 Wis. 153, 85 N. W. 663; Johnson v. Superior Rapid Transit Co. 91 Wis. 233, 64 N. W. 153.
*484The case of McCormick v. Ottumwa E. & Light Co. 146 Iowa, 119, 124 N. W. 889, has also been misunderstood by counsel for appellant. It is not a case, as he states, which is parallel with the one at bar, and in which the plaintiff was in the zone of danger during the whole of the time that he was upon the street. The court said: “It also appears from the testimony that plaintiff’s eyesight and hearing are both defective ; that he did not, after coming into Court street, look to the rear and south again until he was struck by the car, and that he traveled north from 900 to 1,000 feet after getting onto Court street. Had he looked back at or near the point where he was struck, he could have seen a car for a distance of at least 900 feet. He was not struck at a street crossing, but at a point between Ottumwa street and Maple avenue, and had he continued driving noHh on the east side of the street railway he would have been in no danger from either car.”
The same is true of the case of Tognazzi v. Milford & U. Street E. Co. 201 Mass. 7, 21 L.R.A.(N.S.) 309, 86 N. E. 799, also cited by counsel for appellant, although in this case there is evidence that just prior to the accident the plaintiff was in the zone of danger. The court said: “The plaintiff testified that as he went from North street into East Main street, across the railroad track, he stooped over or leaned out of his wagon and looked both sides to see if a car was coming, but did not see any. . . . After he had crossed the track into East Main street, he drove along nearly parallel to the track, at first in about the center of the street or 10 feet from the track, and the last part of the way about 2 or 3 feet from the track. . . . He drove along until he got opposite the driveway that led into his premises, when he turned sharply at right angles and crossed the track to go into the driveway. The car struck the hind wheel of his wagon before he got across the track. . . . Erom North street to the driveway was 300 feet. And after looking as he crossed the track at North street, the plaintiff did nothing as he drove along East Main street to see if a car was coming, or as he turned to go into his driveway or as he drove across the track. He testified that he did not hear any gong or bell or car, but there is no evidence that he listened. To say that he did not hear is as consistent with his not listening as with his listening and not hearing. The uncontroverted evidence shows that when he turned to cross the track and go into the driveway the *485car was about 160 feet away. If be bad exercised ordinary precaution, and leaned out of tbe wagon and looked, be would have seen it. No doubt be could properly trust something to tbe expectation that if a car did come along, tbe motorman would exercise reasonable care, and would not run into bis wagon. He was not justified, however, in relying altogether upon such expectation, but was bound, himself, to take proper measures for bis safety. Instead of doing that, be turned squarely across tbe track in front of a rapidly approaching car, which was within a short distance, without taking tbe slightest precaution to see whether a car was approaching.” There is nothing, indeed, in this case that seems either to show that the doctrine of the last clear chance was recognized by the court at all, or that the accident would have happened if it had not been for the turning across the track. So, too, the court seems to doubt that the plaintiff listened at all. It is also quite clear that had he looked after he started to turn, he could have avoided the accident. Not only, indeed, does the evidence show that the car was 160 feet away when he started to turn, but it also shows that he was almost across the track before the hind wheel of his wagon was struck.
Nor can we see the application of the case of State use of Carey v. Cumberland & W. Electric H. Co. 106 Md. 529, 16 L.R.A.(N.S.) 297, 68 Atl. 197. In that case the car by which the defendant was struck was an electric freight car, and not the ordinary street car. There was no evidence that the wagon itself was struck, or that the plaintiff, who was injured, would have been struck at all if he had remained in the wagon. “He was struck by the car while in the act of stepping down backward from the hub of the wagon wheel toward,, if not upon, a railroad track but 2 feet distant from the wheel, without; taking the slightest precaution to ascertain whether a car was approaching. He could have seen the car in time to save himself if he had simply turned around and looked for it.” The court further-said: “Counsel for appellant contended with much ability at the hearing of the appeal, that the case came within the operation of the doctrine of the last clear chance, upon the theory that the position of Carey while standing upon the hub was one of peril in which the motorman of the approaching car could, by the exercise of proper diligence, have seen him in time to have saved him from its conse*486quences by giving timely warning or stopping the car. If his position on the hub was a perilous one, as to which we express no opinion, it was not the peril of that position, certainly not that peril alone, from which he lost his life. He was not struck while standing upon the hub, but while he was voluntarily and deliberately engaged in the very negligent act of getting down backward from the hub toward the track without even looking to see if a car waA coming. There is no evidence in the record tending to prove that the motorman saw or could have seen Carey start to step down from the hub of the wagon toward the track in time to stop the car before it struck him, or to give a more timely warning than the whistle which he blew.”
The case of Winch v. Third Ave. R. Co. is also a case where there is no evidence which shows or tends to show that the plaintiff was at any time in a position of danger until he deliberately turned upon and across the track. It is true that he drove for some 50 feet along the street and in front of the car, but there is no evidence that at any such time he was in the track of the said car.
It seems to us, indeed, that the case at bar comes clearly within the rule laid down in Acton v. Fargo & M. Street R. Co. 20 N. D. 434, 129 N. W. 225; Carr v. Minneapolis, St. P. & S. Ste. M. R. Co. 16 N. D. 217, 112 N. W. 972, and Bostwick v. Minneapolis & P. R. Co. 2 N. D. 440, 51 N. W. 781. It is also quite clear to us that in states such as North Dakota, where contributory negligence is an affirmative defense to be alleged and proved by the defendant, the doctrine of discovered peril or of the last clear chance can be urged under a general allegation of negligence in the complaint, and that the trial court did not err in so ruling. Hanlon v. Missouri P. R. Co. 104 Mo. 381, 16 S. W. 235; Powers v. Des Moines City R. Co. — Iowa, —, 115 N. W. 494;. 6 Thomp. Neg. § 7466.
The petition for a rehearing is denied.